 SYLGAB STEEL & WIRE CORP.303All our employees are free to join, assist,or support the said Truck DriversUnion or any other labor organization.MONTGOMERY WARD&COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 881U.S. Courthouse and Federal Office Building,219 South Dearborn Street,Chicago,Illinois 60604, Telephone 828-7570.Sylgab Steel & Wire Corp.andTruck Drivers Local Union No.807, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America.Case 29-CA-191.Decem-ber 21, 1966DECISION AND ORDEROn February 9, 1966, Trial Examiner Samuel Ross issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissalas to them. Thereafter the General Counsel filed exceptions and asupporting brief.' The Respondent filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations' Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, cross-exceptions and briefs, and theentire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, as modifiedherein.1.The Trial Examiner found, and we agree, that Respondent bythe conduct of its foreman, J. Gimmi, and statements of its president,'A letter adopting and relying upon the exceptions and brief of the General Counselwas filed by the Charging Party.162 NLRB No. 30. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarroll, all fully set forth in the Trial Examiner's Decision, violatedSection 8 (a) (1) of the Act.2.We also agree with the Trial Examiner's finding that the Gen-eral Counsel failed to establish by a preponderance of the evidencethat the discharges of the Mastrangelo brothers were unlawfullymotivated.3.The Trial Examiner also found that the General Counsel failedto establish that Respondent's refusalto bargain with the Union wasmotivated either by a rejection of the collective-bargainingprincipleor by a desire to gain time within which to dissipate the Union'smajority.With this finding we disagree.As fully set forth in the Trial Examiner's Decision, the Union'sletterofMarch 18 requesting recognition was received by theRespondent on March 22, 1965, together with a copy of the Union'spetition to the Board which had been filed on March 19, 1965.2Although the Union did not represent a majority of the employeeson March 18, its demand, as the Trial Examiner correctlyfound, wasa continuing one, and by March 23, 1965, the Union did achievemajority status.The record shows that Respondent's foreman, Gimmi, upon beingshown the Union's letter, immediatelycommenced interrogatingemployees on March 22 and 23, 1965. Gimmi on these 2 days inter-viewed over one half of the employees in the plant. As to such inter-rogations by the Respondent's onlyforeman,who had authority tohire and fire employees without consultation with his supervisors,the Trial Examiner found, and correctly so, that theywere system-atic in design and purposeso asto ascertain the employees' unionsympathies and were not casual in nature. Further, as the TrialExaminer found in the light of an employee's complaint to Respond-ent's vice president, D'Ambrosio, Gimmi's interrogations were inter-preted by the employeesas anattempt by him to discourage unionmembership.While the record shows thatseveral days after theemployee complaint to D'Ambrosio, Gimmi ceased hisinterrogationsupon instructions to do so, there is nothing in the record to show thattheRespondent ever openly disavowed to the employees Gimmi'sactions. Concurrent with Gimmi's interviews with the plant employ-ees on March 22, 1965, Gimmi conducted a 2-hour interview withemployee Robert Pavone, at Pavone's home. Gimmi's interview,accompanied by expressions of hostility to the Union, containedthreats of discharge to Pavone if the latter persisted in supportingtheUnion. In addition, in the same interview, Gimmi threatenedthat if the Union was successful, there would be layoffs of other2 The Respondent, as the Trial Examiner found, never replied to the Union's demand. SYLGAB STEEL & WIRE CORP.305employees at the plant by expanding Respondent's Puerto Ricooperation.On March 26, 1965, Respondent's president, William J. Carroll,signed a consent-election agreement at the Board's Regional Officefor an expedited election to be held on April 2; and later on the sameday, Carroll assembled all employees at the plant and delivered aspeech about the pending election. In this speech Carroll attemptedto place the onus upon the Union for Respondent's inability to grantraisesto the employees at that time. Further, Carroll stated thatanother company he directs, Carroll-McCreery, after organization byanotherTeamster Local, drastically reduced its complement ofemployees. Carroll gave no explanation of the reason for the reduc-tion, thus subtly implying, as found by the Trial Examiner, that alike reduction in employment would occur in Respondent's plant ifthe Union won the election.It is our conclusion, on the basis of the foregoing and the entirerecord, that the illegal acts which Foreman Gimmi engaged in,immediately following receipt of the Union's recognition demandand notice of its representation petition to the Board for an election,had for their singular purpose the coercing of employees from enter-ing into or adhering to union membership. Because Gimmi's coerciveinterrogations of the employees clearly went beyond a simple effortto verify the Union's majority, they cannot, contrary to the TrialExaminer's apparentview of them, furnish supportfor an inferenceof good faith on the part of Respondent. Further, in our opinion, theillegalactsof Gimmi on March 22 and 23, coupled with those ofRespondent's president,Carroll,which followed on March 26immediately after Respondentsigned aconsentagreement to anelection to be held on April 2, clearly establish a purpose to under-mine the Union by unlawful means so that the Union would losethe election.3Accordingly, we find, contrary to the Trial Examiner, that theRespondent's refusalto bargain with the Union was motivated by arejection of the collective-bargaining principleand a desire to gaintime within which to dissipate the Union's membership, in violationof Section 8(a) (5) and (1) of the Act 4 In these circumstances, only-3We disagree with the Trial Examiner's apparent consideration of Gimmi's unlawfulconduct and that of Carroll as separate and unrelated for the purpose of determiningwhether there was a violation of Section 8(a) (5). Such determination requires a consid-eration of the Respondent's entire course of conduct,as a whole,particularly where, ashere,the unlawful conduct of Gimmi and that of Carroll were not only'so close in time toone another but also to the election.4 Joy Silk Mills, Inc,85 NLRB 1263,Bernel Foam ProductsCo , 146 NLRB 1277;Irving Air Chute Company,149 NLRB 627.264-047-67-vol. 162-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDa bargaining order can adequately restore as nearly as possible thesituation which would have existed but for the Respondent's unfairlabor practices.5Accordingly,we shall order Respondent, uponrequest, to bargain with the Union in the unit herein foundappropriate.In view of our findings above, we shall modify the Trial Examin-er's Conclusions of Law and Recommended Order to accord with suchfindings.The Trial Examiner's Conclusions of Law are modified as follows :1.Conclusion of Law 3 is renumbered as 6.Insert the following conclusions as numbered :"3.All production, maintenance, shipping and receiving employees,drivers, and mechanics employed by the Respondent at its Corona,New York, plant, exclusive of all office clerical, professional and salesemployees, watchmen, guards, and supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.""4.On and at all times since March 23, 1965, Truck Drivers LocalUnion No. 807, has been, and is now, the exclusive representative forthe purpose of collective bargaining of all employees in the appro-priate unit described in 3 above, within the meaning of Section 9(a)of the Act.""5.The Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) and (1) ofthe Act by the following conduct :"(a)By refusing on March 23, 1965, and at all times since, to bar-gain with Truck Drivers Local Union No. 807."The Trial Examiner's Recommended Order is modified by renumber-ing subparagraph (c) as (d) and by adding a new subparagraph (c)to paragraph 1 to read as follows :"(c)Refusing to bargain collectively with Truck Drivers LocalNo. 807 as the collective-bargaining representative of all employeesin the appropriate unit."Paragraph 2 is amended by adding a new subparagraph (a), andrenumbering subparagraphs (a) and (b) and (c), the new subpara-graph (a) to read as follows:"(a) Upon request, bargain collectively with Truck Drivers LocalNo. 807, as exclusive representative of the employees in the appropri-ate unit with regard to rates of pay, wages, hours of employment, andother conditions of employment, and if an understanding is reached,embody such understanding in a sighed agreement."5Bernet Foam Products, Inc., supra; Irving Air Chute Company,Inc., supra.See alsoScobell Chemical Company v. N.L.R.B.,2G7 F.2d 922, 925 (C.A. 2). SYLGAB STEEL & WIRE CORP.307The notice attached to the Trial Examiner's Decision as an Appen-dix is amended by adding the following paragraph immediatelybefore the third paragraph of such notice :WE WILL NOT refuse to bargain collectively with Truck Driv-ers Local No. 807, as the exclusive representative of all employeesin the appropriate unit described below.The following two paragraphs are added immediately before thelast paragraph of the said notice :WE WILL bargain collectively, upon request, with the above-named Union as exclusive representative of all employees in thebargaining unit described herein with respect to rates of pay,wages, hours of employment, and other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is :All production, maintenance, shipping and receiving em-ployees, drivers, and mechanics employed by us at our plantin Corona, New York, excluding all office clerical, profes-sional and sales employees, Watchmen, guards, and super-visors as defined in the Act.[The Board adopted the Trial Examiner'sRecommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on March24, 1965,and amendedon April 9, 1965, by TruckDriversLocalUnion No. 807,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein called the Union),theGeneralCounsel of the National Labor Relations Board issued a complaint on June 21,1965, which alleges that Sylgab Steel& Wire Corp. (herein called the Respondentor theCompany),engaged in unfair labor practiceswithin themeaning of Sections8(a)(1), (3),and (5)and 2(6) and(7) of the National LaborRelations Act, asamended.The Companyfiled an answer denyingthe commission of unfair laborpractices.A hearingwas held in Brooklyn,New York, on August 16, 17, and 18,1965, before Trial ExaminerSamuel Ross.Upon theentire record in the case and myobservation of the witnesses and their demeanor,and after due consideration of thebriefsfiledon behalf oftheGeneralCounsel and theCompany,Imake thefollowing:FINDINGS OF FACT1.COMMERCEThe Company,a New York corporation,is engaged at its principal place of busi-ness at Corona,in the Borough of Queens,city and State of New York, in themanufacture,sale, and distribution of iron bar supports for reinforced concrete.During the past year,a representative period,the Company purchased and causedto be delivered to its plant in New York from places outside the State,goods andmaterials valued in excess of $50,000, and sold and delivered products valued inexcess of that amount from its plant in New York to places outside the said State.Upon the foregoing admitted facts it is found that the Company is engaged in com-merce and in operations affecting commerce within the meaning of Section 2(6) and(7) of the Act. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The Union's organization of Respondent's employeesAt the times material to this proceeding the Respondent employed 20 persons inthe following unit which was stipulated by the parties as appropriate for the pur-posesof collective bargaining:All production, maintenance, shipping and receiving employees, drivers andmechanics employed by the Respondent at its Corona plant, exclusive of alloffice clerical, professional and sales employees, watchmen, guards, and super-visors as defined in Section 2 (11) of the Act.At 7 a.m. on March 18, 1965,1 pursuant to prior arrangements made by two ofRespondent's employees,2 Union Organizer Louis Schneir visited the Company'splant.At the time of Schneir's visit, seven employees were present in the plant,3four of whom had been working on the night shift 4 which ends at 8 a.m. The nightshift stopped working while Schneir explained to the seven employees the benefitsto be derived from membership in the Union and answered their questions. Allseven then signed union authorization cards, Schneir left the plant, and the nightshift resumed working. None of Respondent's supervisors or officials were in theplant during Schneir's visit.Although the Union did not then represent a majority of the Respondent'semployees, upon leaving the plant, Schneir returned to his office and prepared andmailed a letter to the Company which stated that the Respondent's "spot welders,welders, machine operators, truckdrivers, shipping and receiving clerks and mechanicsare now members of this Local Union," that the employees had "designated[theUnion] as their bargaining representative in all matters pertaining to wages,hours and working conditions," and requested "an opportunity to meet with[Respondent] at [its] earliest convenience to discuss the subject matter." TheRespondent never replied to the letter. On the same day March 18, Schneir alsonotified the Union's attorneys to file a petition with the Board for certification asthe representative of Respondent's employees in the unit described above. Such apetition was filed by the Union on March 19 .5On March 23, a second union meeting of Respondent's employees was held atthe home of Robert Pavone, the Company's only truckdriver. This meeting wasattended by about 15 employees. After an organizing talk by Union Agent Schneirand a question-and-answer period, five more employees signed cards.6 In addition,the cards of two additional employees which had been signed in the plant onMarch 22 7 were delivered at the meeting by Pavone to Schneir. Thus, by March 23,the Union had 14 signed authorization cards out of 20 employees in the stipulatedappropriate unit.Thereafter, in the Board consent election on April 2, the Union received 7votes, 10 votes were cast against the Union, and 3 ballots were challenged. OnApril 9 the Union filed objections to the Respondent's conduct affecting theresults of the election. On June 17 the Regional Director issued his Report onObjections finding merit in at least some of the objections and set aside the elec-tion.However, in view of the instant pending case, a new election was not directed.B. The discharge of the Mastrangelo brothersAt the time of their discharge, Jack Mastrangelo had worked for Respondent for12 years, and Nicholas for 4 years. As noted above, the two Mastrangelo brotherssigned union authorization cards in the plant on the morning of March 18.1All dates hereafter refer to 1965 unless otherwise specified.2 Robert Pavone and Victor Babich3Robert Pavone, Anthony Pavone, Victor Babich, Attilio DiPilla, Germano Rubino,Nicholas Mastrangelo, and Jack Mastrangelo.*DiPilla, Rubino, and the two Mastrangelo brothers.Case 29-RC-111.e Frank A. Ciro, Patsy Colangelo, Henry Francis Benizzi, Jr., Antonio Tollis, and Ray-mond Holbrook.7Nicholas P. Vittore and Andrew Tifinger. SYLGAB STEEL & WIRE CORP.309At 8 a.m.on March 19,upon finishing work on the night shift, these twoemployees were notified byJerryGimmi,Respondent'splant foreman,that theywere being dischargedbecause "Theyare not satisfiedwithyour work in thisoffice."Accordingto Jack Mastrangelo,Foreman Gimmi also said on this occasion,"Anyway wedon't want a union." Foreman Gimmi denied that he made any refer-ence to a union in his terminal conversationwiththese employees,and he alsodenied that he had any knowledgeof anyunion affiliation or interest on their part.The issue of whether the Mastrangelo brothers were discharged to discourageinterest in theUnion,or for cause,will be considered and determinedinfra.C. Theinterrogationof employeesby Foreman GimmiOn March 22,Respondent receivedtheUnion's letter ofMarch18, and noticeof the filing of its petition to the Board for certification.The Union's letter wasreadby Foreman Gimmi that morning. Thereupon, on that dayand theday follow-ing,Gimmi interrogated abouthalf of theemployees in the plant(including histhree brothers)regarding their knowledgeof the Union.The only testimonyin respectto thisinterrogation was adduced during the cross-examinationby the General Counselof Foreman Gimmi after the latter had testi-fied for theRespondent.Gimmi at first testified that he only asked the employees"whether they had heardabouttheUnion." However,he later admitted that "infact,"he asked the employees"whether the union represented them." For the mostpart,Gimmireceivedresponses to his inquiries,either that the employee knewnothing about the Union,or "thatthey haven't signed up."About March 23 or 24,employeeVictor Babichcomplained to Respondent'svice president,Ralph D'Ambrosiothat Foreman Gimmi "was asking and trying todiscouragethemen from joiningtheUnion,"and threatened"to protest to theLaborBoard."D'Ambrosio replied, "that he would checkon it."A dayor so later,D'AmbrosiotoldForeman Gimmi "to stop talking to the employeesabout theUnion," andthe latter ceased doing so.D. Further interrogation of and threats to employee Robert Pavoneby Foieman GimmiThe Respondent's only truckdriver,Robert Pavone,isa brother-in-law of Fore-man Gimmi.Prior to the events in issue herein,Pavone on occasion had experi-enced difficulty in delivering Respondent'sproducts to construction sites whichemployed union labor,and had been"chased"from such jobs by the union stewardwhen he was unable to produce"a union book."As previously noted, Pavone wasone of the two employees who initiated the Union'sorganizing drive at the Com-pany's plant,and he signed an authorization card on March 18.On March 22 after work Foreman Gimmi visited Pavone's house for the admittedpurpose of learning from Pavone what he knew about the Union and its letter ofMarch 18 Gimmi assumed that Pavone would know something about the letterbecause it was from an organization which represented truckdrivers.Gimmi re-mained at Pavone's house for about 2 hours, and concededly discussed the Unioxwith Pavone.According to the mutually corroborative and credited testimony of Pavone andhiswife(who was present throughout the conversation),Gimmi started the con-versation by saying,"Bob, what's going on.with this union business. If youthink there is a union coming in,you are highly mistaken There are certain men inthe shop that I can get at."Gimmi then successively mentioned by name 15 of theRespondent's employees in the plant,commented regarding the union or antiunionpredilections of each,and about his ability to change the views of some of the pro-union employees.For example,in respect to Henry Benizzi, Sr.,Gimmi stated thatalthough he was "a loud mouth [and]makes a lot of protests,for money he will doanything." Gimmi then said, "Bob, I am warning you that if the union comes in,which I know it's [sic]not, then we are going to lay off everyone in the shop Youknow we have a plant in Puerto Rico. We have two men working there now Wewill hire ten more men, because labor is very cheap out there, and make productionand ship it back here and still stay in business."Gimmi then offered to permit Pav-one alone "to join the union,"and to pay him the union rate of $3.10 and later$3.20 per hour. He suggested that Pavone think about it. Gimmi also threatened, thatPavone's "job was at stake,"that the Respondent would sell its truck and use TonySerio, an independent trucker who performed some of Respondent's deliveries, to doall its trucking work, and that"win or lose,if the Union comes in [Pavone] wasnumber 1 on the list to go." 310DECISIONS OF NATIONALLABOR RELATIONS BOARDGimmi left Pavone'shome with theadmonitionthat Pavone "think about" whatGimmi had told him. He telephoned Pavone later that evening about 9:30 p.m. andasked Pavone what he had decided. Pavone replied that he had already given Gimmihis answer.Gimmi then said, "Now I know what I have to do." Pavone replied thatifGimmi "endanger[ed]" his job in any way, Pavone would notify the "LaborDepartment about thisincident." sIn respect to the foregoing conversation with Pavone, Foreman Gimmi's versionconflicted substantially with that given by Pavone and his wife. For the reasonshereinafter stated,Gimmi's testimony in this regard is considered as generallyunworthy of reliance and is credited only to the extent that it accords with that ofthe Pavones,or is an admissionagainst interest.Gimmi's testimony was frequently evasive and lacking in candor. He quite appar-ently wasreluctantto admit anything which he regarded as possibly adverse toRespondent's interest,and on several occasions it was necessary to confront himwith his affidavit, given before the hearing to a Board agent, before he would doso.Gimmi's testimony on several occasions also was self-contradictory. These con-clusions arebased,inter alia,on the following examples of Gimmi's testimony:(a)When asked whether he went to Pavone's house "to ask him about theUnion," Gimmi replied that he went for the "combination" purpose of discussing araisewhich Pavone had requested a few days earlier, and "to talk to him about theUnion." However, Gimmi earlier had testified that at 4 p.m. that same afternoon, hehad told Pavone in the plant that although he had tried, he had been unsuccessfulin his attempt to get a raise for Pavone. On further cross-examination, Gimmiadmitted that he had no further information regarding the requested raise to conveyto Pavone that evening. It is therefore quite obvious to me that contrary to Gimmi'stestimony regarding his "combination" purpose for visiting Pavone, his only realpurpose was to discuss the Union with him.(b) Foreman Gimmi denied that in the conversation at Pavone's house, he offeredto permit Pavone alone to join the Union and to get him a raise. However, Gimmiconceded that such an offer was made to Pavone "a few months back" in order toeliminatethe difficulties which had been experienced when Pavone attempted todeliver Respondent's products to union construction sites. In the light of Pavone'sactive participation in inviting the Union to organize Respondent's employees, it isquite apparent that Pavone was not opposed to union membership, and would haveaccepted Gimmi's earlier offer (if one had been made) in order to secure the raisewhich he admittedly was seeking. Moreover, the earlier alleged offer of a raise toPavone is wholly inconsistent with Gimmi's asserted inability to get him one cur-rently.Under thecircumstances,Gimmi's testimony in this regard is regarded asself-contradictory.For the foregoingreasons, aswell as the mutually corroborative and persuasivetestimony of the Pavones to the contrary, Gimmi's version of their conversation isnot credited.E. Promises and threats by the Respondent's presidentOn March 26, after a conference at the Board's Regional Office in which Respond-ent signed a consent-election agreement, its president, William J. Carroll assembledall the employees in the plant at the end of the day shift, and delivered a speechabout the impending election .9 There is no serious conflict regarding what was saidby Carroll.According to the credited testimony of employee Victor Babich, Carroll told theemployees that he had been notified that a petition for an election had been filed,that he had visited the Board's office, and that he "was greatly embarrassed aboutthis."Carroll further stated that he had received information that some of theemployees were against the Union, and that others were not too sure regarding howthey stood on the question, and that he felt conscience bound to state the Company'sviews. Carroll told the employees that he knew they were "dissatisfied," "that theywere up for raises," but that because of a "quirk" in the law, be was not at liberty"to reveal them." 10 Carroll also admittedly said that "the Union makes a lot of8 This obviously was an erroneous reference to the Board.e At the outset, employees were told by Carroll that they were on their own time, andthat their attendance was not obligatory However, none of the employees left10 In respect to wage raises, Foreman Gimmi admitted that Carroll said, "we were goingover the payroll and we were looking to give the employees a raise before all this [the uniondemand and petition for election] did come up." SYLGAB STEEL & WIRE CORP.311promises," but that "the only way they could be fulfilled was if the Company agreedto them." Carroll further told the employees that the Carroll-McCreery Company,of which healso ispresident, had over 30 employees before they were organized bythe Teamsters,but that since then,they only had 4 men working in the plant. Heconcluded his speech by saying that the men were free to vote for or against theUnion, that the election would be secret, and that no one would know how theyvoted.F. Concluding findings1. In respect to the discharge of the Mastrangelo brothersAs previously noted, Jack Mastrangelo had worked for Respondent for 12 years,and Nicholas Mastrangelo for 4 years, at the time of their discharge one day afterthey signed authorization cards for the Union. At the time of their dismissals, theywere told by Foreman Gimmi that the reason for their termination was their unsat-isfactory work. According to Jack Mastrangelo, Gimmi also said, "Anyway we don'twant a union," a statement which Gimmi denied making. For the reasons herein-after stated,Jack Mastrangelo's testimony in this respect is not credited.Jack Mastrangelo admitted that at the time of his discharge, he attached no sig-nificance to Gimmi's statement quoted above. On the contrary, Jack Mastrangeloascribed his discharge and that of his brother to reprisal by the Respondent for theirmother'scompensation claim againsttheCompany, based on the death of theirfather who also had worked for the Company. He so told his brother Nicholas atthat time. It is difficult to believe that if Gimmi had made the quoted statementwhich clearly indicated that their dismissal was attributable partly to their unionmembership,Mastrangelo would have attached no significance thereto.Additional reasons exist for not crediting Jack Mastrangelo in this respect. Thereisno testimony in the record from which an inference reasonably can be made thatGimmi knew either that the Mastrangelo brothers had signed union cards, or eventhat the Union was engaged in organizing Respondent's employees. As previouslynoted,no supervisors were in the plant when the two brothers and the other fiveemployees signed union cards. Furthermore,there is no testimony that any of theseven who signed,or anyone else, told Gimmi or any plant official that they haddone so.lt Finally, Gimmi's conduct on March 22 and 23, immediately after receiv-ing noticeof the Union's advent in the plant, of interrogating employees about theUnion, strongly suggests that he had no prior knowledge of union activity in theplant.All ofthe foregoing compels the conclusionthatGimmi was not aware ofthe Union's advent in the plant when the Mastrangelo brothers were discharged, andthat Jack Mastrangelo's testimony regarding Gimmi's reference to a union in theirterminal conversationisnot worthyof credence.Foreman Gimmi testified that the Mastrangelo brothers had been unsatisfactoryemployees for many years and that other employees had frequently complainedthat they did not want to work with them.12Gimmi ascribed his failure to dischargethem prior to the date in question,to his respect for their father,a valued andrespected employee of the Company for many years, and to his sympathy for thetwo brothers because of their father's death.According to Gimmi,his decision todischarge theMastrangelo brothers when he did,was made because two skilledemployees,AttilioDiPilla and Germano Rubino, who worked with them on the nightshift,had complained on the morning of March 18 that they could no longer workwith them because they were not cooperating and bearing their share of the teamload. Both DiPilla and Rubino corroborated Gimmi's testimony that they had com-plained on several occasions to Gimmi about working with the Mastrangelo broth-ers. They testified in substance that the two brothers did not cooperate with them inhandling the output of the machines which each of them operated,and left the bur-den of the work to them. They also testified that they had requested Gimmi to"change"their "helpers."However,although quite obviously uncertain of the lastdate when such complaint was made, both DiPilla and Rubino testified that it wasnot on March18, asGimmi had testified, but several days before that.13The General Counsel has the burden of establishing "by a preponderance of thetestimony" that the discharge of the Mastrangelo brothers was motivated by anti-union considerations.Aside from the coincidence of the timing of their dischargejust after they signed cards for the Union,there is nothing in the record to support11Those employees who testified denied that they told Gimmi about signing cards.12The employees work in teams of two13 In his affidavit to the Board,Rubino gave the date as"perhaps nearMarch 10." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch a conclusion. Neither of these two brothers had anything to do with the initia-tion of the Union's organizing effort, and at best they were just two of seven employ-ees who signed union cards. It is thus unlikely that they would have been selectedfor discharge if discouragement of the union activities of its employees was Respond-ent'smotivation.However, most importantly, there is not a scintilla of evidenceupon which knowledge by the Respondent of the interest of these two employees inthe Union can either be found or reasonably inferred. Absent such evidence, a find-ing that they were discharged for antiunion purposes cannot be supported, at leastnot on the record herein.Accordingly, notwithstanding the suspicions raised by the sudden discharge of twolong term employees one day after they signed cards for the Union, it is found thattheGeneral Counsel has not sustained his burden of proof on this issue. It willtherefore be recommended the complaint in this respect be dismissed.2. In respect to Gimmi's conversation with PavoneGimmi's inquiry at Pavone's house about the Union, accompanied as it was byexpressions of hostility to the Union and threats of economic reprisal to Pavone ifthe latter persisted in supporting the Union's campaign, clearly was coercive andconstituted interference, restraint, and coercion within the meaning of the Act 14Accordingly, it is found that thereby the Respondent engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.In addition, Gimmi's threat that Respondent would lay off employees at its Coronaplant and expand the Company's operations in Puerto Rico if the Union came in,his offer to let Pavone alone join the Union and give him a raise if he desisted fromassisting theUnion, and his threats to Pavone, implicit in the statements thatPavone's job was at stake, that all of Respondents deliveries would be performed byan outside contractor, and that Pavone was number one to go whether the Unionwon or lost, all quite clearly constituted interference with, and restraint and coer-cion of employees in the exercise of rights guaranteed by the Act. It is thereforefound that by such threats and promises of Gimmi, Respondent further engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.153. In respect to the general interrogation of employees by Foreman GimmiAs previously noted, upon receipt of the Union's letter, Foreman Gimmi, onMarch 22 and 23, asked about half of the employees in the plant "whether they hadheard about the Union," and "whether the Union represented them." Gimmi testi-fied that he engaged in the said interrogation because the Union was a matter whichaffected everyone in the shop, he wanted to know what was going on, and he didn'tbelieve that a majority of the employees had signed for the Union. According toGimmi, the employees whom he named as having so interrogated (none of whomhad yet signed cards for the Union) for the most part responded that they knewnothing about the Union, or that they had not signed for the Union. However, as aconsequence of said interrogation, Gimmi, who prior thereto had no knowledge ofthe Union's organizational efforts at the plant, was able to comment to his brother-in-law Robert Pavone, regarding the prounion, antiunion, or neutral predilections of15 named employees in the plant. Moreover, the said interrogation admittedly con-tinued on March 23 after the coercive threats to Pavone of economic reprisals tohimself and other employees if the Union's campaign was successful. Moreover, theinterrogation provoked a complaint by employee Babich to Vice President D'Ambro-sio that "Gimmi was asking and trying to discourage the men from joining theUnion."The complaint alleges that by Gimmi's interrogation, Respondent interfered with,restrained, and coerced employees in the exercise of their rights guaranteed by Sec-tion 7 of the Act. Interrogation of employees by their employer about union mat-ters is notper sea violation of the Act.16 Whether such interrogation tends to inter-fere with, restrain, or coerce employees in the exercise of their organizational rightsdepends on the facts of each case. Certain factors assist in determining whether ornot the interrogation is coercive and unlawful: (1) the background, particularly as14 Cannon Electric Company,151 NLRB 1465 ;BourneCo v N L R B ,332 F 2d 47. 48(C A. 2).15Id16Blue Flash Express,Inc ,109 NLRB 591 SYLGAB STEEL & WIRE CORP.313it relates to the employer's hostility to the union; (2) the nature of the informationsought, especially where it appears designed to permit ascertainment of the identityof the employees and their support of the union; (3) the identity of the questioner;(4) the place and method of interrogation; and (5) the truthfulness of the response.17Viewed in the light of these factors, it is concluded that the interrogation wascoercive in nature. (1) In the light of the threats made by Foreman Gimmi toPavone of economic consequences to Pavone and other employees if the Unionwon, the interrogation must be viewed as having occurred in a context of strongantipathy by the Respondent toward the Union, which Respondent publicized to itsemployees. (2) The interrogation was directed at ascertaining the union sympathiesof the employees who were interrogated, and in the light of Gimmi's statements toPavone, quite apparently succeeded in supplying Respondent with that information.18(3)The management representative who engaged in the interrogation was theRespondent's only foreman who had authority, without consultation with his superi-ors, to hire and fire employees. (4) In view of the systematic design and purpose onthe part of Gimmi to ascertain the employees' union sympathies, the interrogationscannot be regarded as of a casual nature. Moreover, in light of employee Babich'scomplaint to Vice President D'Ambrosio, the interrogations were interpreted by theemployees as an attempt to discourage union membership. On the basis of the fore-going evidence and considerations, it is concluded and found that the interrogationof employees regarding the Union by Foreman Gimmi on March 22 and 23 consti-tuted interference, restraint, and coercion within the meaning of Section 8(a)(1) ofthe Act.4. In respect to President Carroll's speechAs found above, in a speech to the Respondent's employees assembled for thepurpose of hearing him, Carroll expressed his objection to the representation of theemployees by the Union, and told theminter aliathat wage increases had been con-templated, but because of a "quirk" in the law, he was not able to reveal what theywere. In the course of his speech Carroll also told the employees that another com-pany, of which he also was president, had 35 employees before it was organized bythe Union, and now were down to 4 employees.Carroll's statement in respect to wage raises which were contemplated but couldnot be revealed because of the law, quite apparently referred to the alleged inabilityof the Respondent to grant such increases during the pendency of the Union's peti-tion.As such, whether or not legally correct, this statement constituted an attemptto place the onus on the Union for Respondent's alleged inability to grant a raise,and thereby to discourage the employees from supporting the Union in, the impend-ing election. At the hearing, the General Counsel contended that this statement wasan implied promise of benefits. However, when his attention was directed to theabsence of an allegation in the complaint that Respondent had violated the Act bypromising benefits to discourage union affiliation, the General Counsel said, "I willwithdraw that part of it then." President Carroll was not specifically asked (whenhe testified) if he made the above statement, and it therefore cannot be said thatthematter has been fully litigated. Accordingly, in the absence of any applicableallegation in the complaint, no finding of violation of Section 8(a)(1) of the Actwill be predicated on this statement.Carroll's bare statement, that after organization by the Union, employment inanother company which he directs as drastically reduced, was in no way explained.Thus, he did not say that the reduction in employment in the other company wascaused by inordinate union demands which rendered the other company noncom-petitive, nor did he furnish any other explanation for the reduction in employment.In view of the absence of elucidating explanation, the statement quite apparentlywas a subtle threat that a like reduction in employment would occur in theRespondent's plant should the Union win the election. The statement thereforeconstituted interference, restraint, and coercion of the rights of employees guaran-teed by the Act, and thereby the Respondent engaged in further unfair labor prac-ticeswithin the meaning of Section 8(a)(11).17Cannon Electric Company, supra;Bournev.N.L.It.B., supra.1` In this regard it should also be noted that President Carroll in his speech to all theemployees,statedinter (ilia, that he had "receivedinformation regarding the men in theplant...that someof themwere against the union...[and] others weren't too sure."[Emphasis supplied.] 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. In respect to the Respondent's alleged refusal in good faith torecognize and bargain with the UnionThe complaint alleges that since March 23, the Union has been the majorityrepresentative of Respondent's employees in a unit appropriate for collective-bargaining purposes, and that the Respondent has refused to recognize and bargainwith the Union as such representative. Relying on Board decisions such asJoySilkMills, Inc.,19 Bernel Foam Products Co., Inc.,20andIrving Air Chute Com-pany, Inc.,21the General Counsel contends that the Respondent's refusal to bargainwith the Union was not motivated by any good-faith doubt regarding the Union'smajority status, but on a "bad-faith" desire to gain time within which to underminethe Union's support in the forthcoming election, "clearly shown by the [unlawful]activities of its supervisor Gimmi and President Carroll's speech during the pre-election period." The Respondent, on the other hand, contends that no violation ofSection 8(a)(5) has been proven because: (a) the Union's letter of March 18 "isnot a clear and unequivocal demand for bargaining by the Union, as is required";(b) the Union did not represent a majority of the employees on the "crucial" datewhen the Union's letter was received by Respondent on March 22; (c) the Unionnever represented a majority of the employees; and (d) even if it did, the Respond-ent's conduct "did not amount to a refusal to bargain." These contentions will beconsideredseriatim.a.The sufficiency of the Union's letter as a bargaining demandThe Board has said: 22It is now well established that, absent special circumstances not present here,a prerequisite to a finding of a refusal to bargain by an employer is a clearand unequivocal demand for bargaining by the union.In this case, the Union's letter stated that the Respondent's employees "are nowmembers of this Local Union," that the employees had "designated [the Union]as their bargaining representative in all matters pertaining to wages, hours andworking conditions," and that the Union's representative would appreciate a meet-ing at the Respondent's earliest convenience "to discuss the subject matter." Incontext, "the subject matter" quite clearly referred to "the wages, hours and workingconditions" of the Respondent's employees. It is therefore found that the letterconstituted "a clear and unequivocal" request for bargaining by the Union.b.The Union's majority statusOn March 18, 7 of the Respondent's 20 employees in the stipulated appropriateunit signed cards designating the Union as their representative. As found above,two of the employees who signed cards were discharged by Respondent onMarch 19, and these terminations were not shown to have been motivated by anti-union considerations.Accordingly, onMarch 22 when Respondent received theUnion's demand for bargaining, the Union represented only 5 of the18 remainingemployees in the unit, obviously not a majority. However, on the same day thatRespondent received the Union's bargaining demand, it also received notice that.theUnion had filed a petition with the Board for certification as the representative ofRespondent's employees. Under the circumstances, the Union's bargaining demandquite obviously was, and was known by the Respondent to be, a continuing one.23Moreover, by the following evening of March 23, seven more employees had signedunion cards, and thus the Union had' authorizations to represent 12 of the 18employees in the unit. Accordingly, in the light of the continuing nature of the19 85 NLRB 1263, enfd.asmodified on other grounds 185 F 2d 732(C.A.D.C.),cert.denied 341 U.S. 91420146 NLRB 1277.21149 NLRB 627.22Watford Cabinet Company,95 NLRB 1407,1408-0922American Compressed Steel Corporation,146 NLRB 1463,1470-71;Henry Spen eCompany,Inc.,150 NLRB138;Benson Veneer Company,Inc,156 NLRB 782; SeobellChemical Company,Incv.1'L R.B,267 F.2d 922(C.A. 2). SYLGAB STEEL & WIRE CORP.315Union's bargaining demand, its lack of majority status on the "critical"date ofMarch 22 is not dispositive of theissueof whether the Respondent refused in"bad faith"to recognize and bargain with the Union after March 23, the datecharged in the complaint.The Respondent's next contention,that the Union at no time represented a major-ity of its employees,isbased on its assertion that four of the cards"should not becounted." Specifically the Respondent asserts that the cards of Patsy Colangelo,Antonio Tollis,Germano Rubino,and Attilio DiPilla do not represent valid desig-nations of the Union as their representative because,the three first named employ-ees cannot read English,the cards were not read to them, all four of the cards werepartly filled out by other persons,and the testimony of these four employees"showed a total confusion as to the meaning of the card."All the cards used by the Union in this organizational campaign stated in boldtype at the top, "APPLICATION FOR MEMBERSHIP." The front of the cardthen provided space for the name and address of the person who was applying, hisdate of birth,social security number, and the name and address of his employer.The reverseside of the card read as follows:Were you ever a member of Local Union 807 of the I. B. of T.-Ihereby agree that TRUCK DRIVERS UNION LOCAL No. 807shall be my bargaining agent in all matters pertaining to wages, hoursand working conditions.Iherebymake application for membership in TRUCK DRIVERSUNION LOCAL No. 807 and consent and agree, if elected, to be boundby its laws, both general and local.I further agree to make every effort to attend meetings and will payall dues and assessments levied in accordance with the I. B. of T. C. & H.Laws. It is understood that should it be hereafter discovered I have madeany misstatements as to my qualification for membership that I be disbarredfrom all benefits provided by this Union.InitiationForfeited If Not Paid In Full Within 30 DaysSign HereDate Application SignedPatsy Colangelo, after admitting that he understood English "a little bit"testi-fied without an interpreter. The nature of his responses disclosed that he compre-hended the nature of the questions which were asked of him. Colangelo testifiedthat employee Pavone told him at the union meeting on March 23, "to sign thiscard,present tothe LaborBoard,going to protect us in case the boss want to fireus, somebody not get fired." The front side of the card was filled in for Colangeloby Nick Vittore, a fellow employee. Colangelo denied that he understood that bysigning the card,he was "becoming a member of" the Union,but his denial is notcredited for the following reasons: Colangelo's affidavit, which admittedly was readto him by the Board's agent before Colangelo swore to it, states,"I voluntarilyand of my own free will signed a card to become a member of Local 807, IBT,to have them represent me in collective bargaining." Moreover, Robert Pavonecredibly testified that he told Colangelo that "this was a card to join a Union." Inthe light of this record it is found that no misrepresentation was made to secureColangelo's signature to the card, and that it was a valid designation of the Unionas his representative in collective bargaining.Antonio Tollis also testified without an interpreter after he admitted that heunderstood English "a little bit" and appeared to comprehend the questions put tohim. Tollis identified his signature to the Union's card, and testified that the otherinformation was put on the card by Andrew Tifinger, a fellow employee. Tollistestified that he signed the card at the union meeting in Pavone's house (March 23).He further testified that he was told by employees Pavone and Babich, "this cardwas nothing. This no mean anything," but this testimony is not credited for thefollowing reasons: Tollis signed an affidavit for a Board agent writtenin Italianwhich he admittedly can read and understand. According to the stipulated Englishtranslation of his affidavit, Tollis stated, "I knew that I was signing a card to be amember of the Union, and did it voluntarily." Moreover, according to the creditedtestimony of Pavone, the latter told Tollis, "This is a card for joining a Union," 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he denied that he told Tollis, either that the card did not mean anything, orthat it was only for the purpose of securing a Board election. In view of the above,it is concluded that no misrepresentation was made to secure Tollis' signature tohis card, and that it was a valid designation of the Union as his representative forcollective-bargaining purposes.In view of the above findings, the Union had 10 valid cards on March 23 out ofa unit of 18 employees, even without considering the Respondent's contentions inrespect to the alleged invalidity of the cards of DiPilla and Rubino.24 It is thereforeconcluded and found, contrary to the Respondent's contention, that on and afterMarch 23 the Union represented a majority of the Respondent's employees in thestipulated unit.c.The alleged "bad-faith" refusal of Respondent to bargain with the UnionIn view of the findings above, there remains for determination the question ofwhether the Respondent's failure and refusal to bargain with the Union was moti-vated by unlawful considerations. In regard to this issue, the Board, in a recentdecision, reiterated the governing principles, as follows: 25The Board has long held that an employer may insist upon a Board electionas proof of a union's majority if it has a reasonable basis for a bona fidedoubt as to the union's representative status in an appropriate unit. If, how-ever, the employer has no such good-faith doubt, but refuses to bargain withthemajority representative of its employees because it rejects the collective-bargaining principle or desires to gain time within which to undermine theunion and dissipate its majority, such conduct constitutes a violation of Section8(a)(5) of the Act. In determining whether the employer's action was takento achieve either of the said invalid purposes, the Board considers all the sur-rounding circumstances as well as direct evidence of motivation. Absent suchdirect evidence, where extensive violations of the Act accompany the refusalto grant recognition, they evidence the employer's unlawful motive and aninference of bad faith is justified. . . . While unfair labor practices committedat or about the time of an employer's refusal to bargain often demonstratesthe bad faith of the respondent's position, not every act of misconduct neces-sarily vitiates -the respondent's good faith. For, there are some situations inwhich the violations of the Act are not truly inconsistent with a good-faithdoubt that the union represents a majority of the employees. Whether the con-duct involved reflects on the good faith of the employer, requires an evalua-tion of the facts of each case.In the instant case, when the Respondent received the Union's bargaining demandon March 22, the Union was not the majority representative of the employees, afactwhich the Respondent undoubtedly learned as a consequence of ForemanGimmi's interrogation of about half of the employees in the plant.26 This interro-gation, while unlawful, was not so flagrant that it must necessarily have had as anobject the destruction of the Union's majority status. Notwithstanding, the saidinterrogation,and Foreman Gimmi's unlawful threats to Pavone, the Unionachieved majority status on the night of March 23. However, that fact was never,at any time thereafter, brought to the knowledge of Respondent, and no furtherdemand by the Union for bargaining was ever made. Moreover, on the complaintof employee Babich, Foreman Gimmi was instructed by his supervisor, Vice Presi-dent D'Ambrosio, to desist from speaking further to the employees about the Union,and he complied with that instruction and committed no further unfair labor prac-tices.Thereafter Respondent promptly signed a consent-election agreement,27 andexcept for the single statement in President Carroll's speech hereinbefore found tobe coercive, committed no further unfair labor practices. I do not regard that singleviolation of the Act after the Respondent's agreement to an expedited consent elec-tion, to be either inconsistent with a good-faith doubt by the Respondent that the24A ccordingly,although Iam persuaded by the record that the cards of DiPilla andRubino likewise were valid designations of the Union as their collective-bargaining repre-sentative,the reasonsfor thatconclusion are regarded as unnecessary.25Hammond& Irving,Incorporated,154 NLRB 1071, 1073.20 See footnote 18,supra27Harvard Coated ProductsCo ,156 NLRB 162. SYLGAB STEEL & WIRE CORP.317Union was the majority representative of its employees, or as sufficient to establishthat the Respondent's refusal to bargain was motivated by a rejection of thecollective-bargaining principle of the Act.To establish a violation of Section 8(a)(5) of the Act on the basis of a cardshowing, the General Counsel has the burden of proving, not only that a majorityof the employees in the appropriate unit signed cards, but also that the employer inbad faith declined to recognize and bargain with the union.28 On the record in thiscase, the General Counsel has not established that the Respondent's refusal to bar-gain was motivated either by a rejection of the collective-bargaining principle, or togain time within which to dissipate the Union's majority. Accordingly it will berecommended that the complaint in this respect be dismissed.29IV.THE EFFECT OF THE UNFAIR LADOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Truck Drivers Local Union No. 807, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is a labor organization withinthemeaning of Section 2(5) of the Act.2.By threatening employees with discharge, layoff, and other economic reprisalsto discourage union affiliation and/or support, and by coercively interrogatingemployees regarding their union sympathies, Respondent has interfered with,restrained, and coerced employees in the exercise of their rights under the Act, andhas engaged in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that the Respondent, SylgabSteel & Wire Corp., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with loss of employment, economic sanctions, orother reprisals to discourage union activities or adherence.(b) Coercively interrogating employees in regard to their union membership,activities, or sympathies.(c) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist Truck Drivers Local Union No. 807, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,or any labor organization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from engagingin such activities, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act.28 John P. Serpa, Inc.,155 NLRB 99.21 Cf.Hammond & Irving, Inc, supra; Harvard Coated Products Co., supra. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action to effectuate the policies of the Act:(a) Post at its plant in Corona, Long Island, New York, copies of the attachednoticemarked "Appendix." 30 Copies of said notice, to be furnished by the Re-gionalDirector for Region 29, after being duly signed by Respondent, shall beposted by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 29, in writing, within 20 daysfrom the date of the receipt of this Decision, what steps it has taken to complyherewith 31I also recommend the dismissal of the complaint insofar as it alleges that bydischarging Jack Mastrangelo and Nicholas Mastrangelo the Respondent engagedin unfair labor practices within the meaning of Section 8(a)(3) and (1) of theAct. I further recommend the dismissal of the complaint insofar as it alleges thattheRespondent engaged in a refusal to bargain with the Union in violation ofSection 8(a)(5) of the Act.° In the event that this Recommended Order Is adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."31 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with loss of employment, economicsanctions, or other reprisals to discourage union activities or adherence.WE WILL NOT coercively interrogate employees regarding their union mem-bership, activities, or sympathies.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form labororganizations, to join or assist Truck Drivers Local Union No. 807, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, and torefrain from any or all such activities, except to the extent such rights may beaffected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act.All our employees are free to become or remain or to refrain from becoming orremaining members of Truck Drivers Local Union No. 807, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or anyother labor organization.SYLGAB STEEL & WIRE CORP.,Employer.Dated --------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 16 CourtStreet, Fourth Floor, Brooklyn, New York 11201, Telephone 596-3535.